NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES WILL BONHAM,                              No. 17-15256

                Plaintiff-Appellant,            D.C. No. 2:16-cv-03822-JJT

 v.
                                                MEMORANDUM*
BANK OF AMERICA, N.A., a corporation;
UNKNOWN PARTIES, named as John
and/or Jane Does I-X,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   John Joseph Tuchi, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      James Will Bonham appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims arising from foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Zadrozny v. Bank of N.Y. Mellon, 720 F.3d 1163, 1167 (9th Cir. 2013) (dismissal

under Fed. R. Civ. P. 12(b)(6)); Mpoyo v. Litton Electro-Optical Sys., 430 F.3d
985, 987 (9th Cir. 2005) (dismissal on basis of res judicata). We may affirm on

any basis supported by the record. Kirkpatrick v. County of Washoe, 843 F.3d 784,

790 (9th Cir. 2016) (en banc). We affirm.

      The district court properly dismissed Bonham’s claims for “lack of

standing” and breach of contract as barred by the doctrine of res judicata because

these claims were raised, or could have been raised, in Bonham’s prior action

between the same parties that resulted in a final judgments on the merits. See

Mpoyo, 430 F.3d at 987 (setting forth res judicata elements and requirements for

identity of claims); Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002) (res

judicata prohibits lawsuits on claims that were raised or could have been raised in

prior action).

      Dismissal of Bonham’s Fair Debt Collection Practices Act and Uniform

Commercial Code claims was proper because Bonham failed to allege facts

sufficient to state a plausible claim. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th

Cir. 2010) (although pro se pleadings are liberally construed, a plaintiff must allege

facts sufficient to state a plausible claim).

      The district court did not abuse its discretion by dismissing Bonham’s

complaint without leave to amend because amendment would be futile. See


                                            2                                  17-15256
Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011)

(setting forth standard of review and explaining that dismissal without leave to

amend is proper when amendment would be futile).

      Because we affirm the district court’s dismissal of the complaint, we do not

consider whether the denials of Bonham’s requests for preliminary injunctions

were proper. See Santa Monica Nativity Scenes Comm. v. City of Santa Monica,

784 F.3d 1286, 1291 n.1 (9th Cir. 2015) (“Because we affirm the district court’s

Rule 12(b)(6) dismissal of the complaint, . . . we need not separately address the

question whether the denial of the [plaintiff’s] motion for a preliminary injunction

was proper.”).

      We do not consider documents or facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

      Bonham’s requests, set forth in his opening brief, are denied.

      Bonham’s motion to take judicial notice (Docket Entry No. 18) is denied.

      Bonham’s opposed motions to file a supplemental opening brief (Docket

Entry Nos. 29, 30) are granted. Bonham’s requests contained within Docket Entry

No. 36 are denied. The Clerk shall file Bonham’s supplemental opening brief

submitted at Docket Entry No. 23.

      AFFIRMED.


                                           3                                   17-15256